Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on January 03, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 11,152,383) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 01/03/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and the specification has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/03/2022 with respected to the rejection of Shih-Hsien Chen have been fully considered and are persuasive (see pages 4-5 of an amendment filed 01/03/22).  The rejection of Shih-Hsien Chen has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Shih-Hsien Chen, Chen 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a floating gate overlying the front-side surface of the substrate, wherein the floating gate continuously laterally extends from the first well region to the third well region; a dielectric structure disposed between the substrate and the floating gate; a bit line write region disposed within the second well region, wherein the bit line write region comprises source/drain regions disposed on opposite sides of the floating gate; and a bit line read region disposed within the second well region and laterally offset from the bit line write region by a non-zero distance, wherein the bit line read region comprises source/drain regions disposed on the opposite sides of the floating gate” in an integrated chip as claimed in the independent claim 1.  Claims 2-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to “a first storage transistor comprising source/drain regions disposed within the bit line write region and a first gate electrode comprised of a first floating gate portion of a floating gate, wherein the source/drain regions of the first storage transistor are disposed on opposing sides of the floating gate, wherein the floating gate overlies the well region of the substrate; and a second storage transistor comprising source/drain regions disposed within the bit line read region and a second gate electrode comprised of a second floating gate portion of the floating gate, wherein the source/drain regions of the second storage transistor are disposed on the opposing sides of the floating gate” in an integrated chip as claimed in the independent claim 10.  Claims 11-16 are also allowed because of their dependency on claim 10; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming a floating gate over at least a portion of the middle well region and at least a portion of the isolation structure; and doping the substrate to form a bit line read region within a first portion of the middle well region and a bit line write region within a second portion of the middle well region, wherein the bit line read region includes source/drain regions on opposite sides of the floating gate and the bit line write region includes source/drain regions on the opposite sides of the floating gate, wherein the first portion of the middle well region is laterally offset from the second portion of the middle well region by a non-zero distance” in a method for forming a memory device as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.